Citation Nr: 0212285	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  96-29 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Bruce Tyler Wick, Attorney at 
Law 


WITNESSES AT HEARING ON APPEAL

The appellant, M.U. and F.M.  



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from May 1943 to 
February 1946.  The veteran died on January [redacted], 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The Board issued a decision in this case in August 1992.  The 
Board denied the claim for service connection for the cause 
of the veteran's death on the merits.  

In July 1994 the United States Court of Appeals for Veterans 
Claims (CAVC) determined that the appellant's claim was not 
well grounded.  The CAVC vacated the Board's July 1994 
decision and remanded the case to the Board with directions 
to vacate the original RO decision.  

The Board issued a decision in this case in July 1997.  The 
Board determined that the appellant's claim was not well 
grounded.  

In July 1999 the CAVC determined that the appellant's claim 
was well grounded.  The CAVC vacated the Board's July 1997 
decision and remanded the case to the Board for adjudication 
on the merits.  




In July 2000 the Board remanded the case to the RO for 
further development and adjudicative action.  

The appellant appointed Bruce Tyler Wick, Attorney at Law, as 
her representative in August 1994.  Thereafter, the record 
shows recognition of the attorney as her representative when 
the claim was before the Board in July 1997.  She submitted a 
VA representation appointment form to the RO dated in 
November 1997 wherein she listed "PA) PHILIPPINE ARMY 
INDUCTED TO USAFFE UNIT" in the block for the service 
organization.  The form in the claims folder shows 
"Invalid" scrolled across the face of the form in red ink.  
The Board in December 1999 advised her this was not a 
recognized service organization and enclosed the appropriate 
form for completion and return to the Board.  There was no 
correspondence on file at the Board in response to this 
letter until late April 2000.  At that time she submitted a 
completed VA Form 21-22 wherein she indicated that "USVA" 
would now represent her in this matter.  She also submitted a 
VA Form 22a, which is used to appoint an attorney or agent as 
a claimant's representative, but the form did not identify a 
designated agent or attorney.  The forms were dated in March 
2000.  

In August 2000 the RO requested the appellant to clarify 
whether she intended to continue to designate Bruce Tyler 
Wick as her representative or whether she intended to 
designate an authorized service organization to represent 
her.  The appellant did not respond.  Since she has not 
revoked his authority to represent her or designated an 
authorized service organization to represent her, the Board 
finds that Mr. Wick remains her authorized representative in 
this matter.  



FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant filed an application for burial benefits in 
February 1981.  She submitted a Certificate of Death from the 
Local Civil Registrar, which shows he died on January [redacted], 
1981.  The cause of death was "CVA" and hypertension. 

A June 1981 certification from the service department, AGUZ 
Form 632, shows the veteran was determined not to have been 
in a prisoner of war (POW) status during service.  


The veteran's service records do not reveal any reports or 
findings indicative of an early manifestation or 
symptomatology associated with hypertension or any other 
cardiovascular disease during service.  A January 1946 
Affidavit for Philippine Army Personnel does not list any 
wounds or illnesses incurred during active service.  

The appellant filed her claim for service connection for the 
cause of the veteran's death in November 1991.  

The appellant testified that her spouse had beriberi and 
asthma which caused his death.  Transcript, p. 1 (Nov. 1991).  
One of the veteran's former comrades-in-arms testified that 
the veteran, after having come home, was observed to have 
beriberi and asthma; reportedly, that they led to his death.  
Tr., p. 2.  A second former comrade of the veteran testified 
that the veteran had malaria and tuberculosis, and that they 
caused his death.  Tr., p. 3.  

The appellant submitted numerous statements in support of her 
claim, repeatedly asserting that her spouse died as a result 
of a disease or injury which was incurred in or aggravated by 
active service.  In a September 1992 letter, she stated that 
her husband was a former POW.  In a July 1993 statement, she 
indicated that the veteran died of asthma and beriberi which 
he contracted during service.  In January 1994, she indicated 
that the cause of her spouse's death was cerebral vascular 
accident, malaria and persistent coughing, attributed to 
tuberculosis which was reportedly aggravated during service.  

A September 1995 joint affidavit from several residents of 
Villasis, Pangasinan, indicates that the veteran died of an 
illness which he contracted during his service in World War 
II.  

The appellant submitted a Certificate of Death from the Local 
Civil Registrar in September 1995.  It shows the veteran died 
on January [redacted], 1981.  The cause of death was hypertensive 
heart disease.  

A September 1995 statement from a private physician, FA, Jr., 
MD, indicates that he treated the veteran in July 1976 for 
advanced pulmonary tuberculosis, rheumatoid arthritis, 
multiple joints affected, anemia, hypochromic, and 
malnutrition.

In an April 1996 statement, Dr. FA indicated that he was the 
veteran's attending physician at the time of his death; at 
that time, the veteran had advanced pulmonary tuberculosis, 
rheumatoid arthritis, multiple joints affected, aremice 
hepochiomic, dysentery, and C. malnutrition.  He stated that 
the aforementioned diseases were incurred and later 
aggravated during active service and led to the veteran's 
cause of death.  

In May 1999 the appellant submitted a March 1999 medical 
certificate from the Eastern Medical Clinic.  It shows the 
veteran was admitted to that clinic from January 10-14, 1981.  
The diagnoses as reported were congestive heart failure, 
hypertensive atherosclematous vascular disease, rheumatoid 
arthritis and anemia.  It also indicates that his then 
treating physician was deceased.  

The evidence includes a September 2000 medical certificate 
from a hospital director stating that this physician also 
treated the veteran from 1972 to 1980.  He treated the 
veteran for cerebrovascular accident and thromboembolism in 
March 1977.  He also treated him for cerebrovascular accident 
with congestive heart failure in April 1977 and December 
1980.  

In August 2000 the National Personnel Records Center (NPRC) 
certified that the veteran had no POW status during his 
recognized service.  

In January 2002 the RO requested a medical expert opinion 
from the Chief Medical Officer on the likelihood that the 
veteran's cause of death was linked to service.  The opinion 
was obtained in March 2002.  The physician stated that 
"[r]eview of medical records do not show any service 
connected disabilities.  There is nothing in the available 
documents that would support any possibility that the 
hypertensive heart disease, s/p CVA, which was noted as the 
veteran's cause of death, is related/linked to service."  


Criteria
General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  



Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for such presumptive disease if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  


Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2001).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  

It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. 3.312(c) (2001).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2001); 
Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

Analysis

Preliminary Matter: Duty to Assist

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2002)).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).



In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  She has been provided with notice of the 
requirements for service connection of the cause of the 
veteran's death.  

She was also provided with notice of the types of evidence 
needed to substantiate her claim, which also provided her 
with a rationale explaining why the evidence did not allow 
for a grant of her claim.  The RO notified the appellant as 
to which portion of the evidence is to be provided by the 
appellant and which is to be provided by VA, and it notified 
her that she could submit evidence herself or have the RO 
obtain it for her.  Such notice satisfies the duty to notify 
requirement.  See Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).

The May 2002 Supplemental Statement of the Case (SSOC) shows 
the RO adjudicated her claim with this law in mind.  The 
procedural actions of the RO are in essential agreement with 
and adhere to the mandates of this new law with respect to 
the duty to notify the appellant in the development of her 
claim. 

The Statement of the Case (SOC) and the SSOC, in addition to 
providing a rationale of the RO's decision, also provided the 
appellant with notice of the specific regulations pertaining 
to her claim.  In light of the above, the Board finds that 
the duty to notify has been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by the appellant as well as 
authorized by her to be obtained.  

In particular, the veteran's service personnel records had 
previously been obtained in 1981 and there is no indication 
that there are additional service medical records.  The RO 
has twice obtained verification from the appropriate service 
department that the veteran was not a POW during his 
recognized guerrilla service.  

The evidence includes the Certificate of Death from the Local 
Civil Registrar.  The evidence also includes private medical 
certificates, which show the veteran first began receiving 
post-service medical treatment in 1972.  Although the 
evidence does not include the actual medical treatment 
records, the RO has made repeated unsuccessful efforts to 
obtain these records from the physicians and the medical 
facilities, as well as through the appellant.  They have not 
responded and the records are unavailable.  The appellant and 
two former comrades testified at a personal hearing and the 
appellant has submitted numerous statements in support of her 
claim.  


She also submitted a joint affidavit from several residents 
of Villasis, Pangasinan.  She has not identified any other 
pertinent evidence which has not been obtained.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West Supp. 2002); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

In January 2002 the RO requested a medical expert opinion 
from the Chief Medical Officer on the likelihood that the 
veteran's cause of death was linked to service.  The opinion 
was obtained in March 2002.  It is based on a review of the 
evidence and provides a competent medical opinion on the 
determinative issue in this case.  

The Board finds that another medical opinion is not required 
in this case because, as will be discussed in greater detail 
below, the probative evidence demonstrates that the cause of 
the veteran's death may not be associated with his military 
service.  

There is no evidence of cerebrovascular accident, 
hypertension, or hypertensive heart disease until many years 
after the veteran's discharge from service.  

The Board finds that the probative evidence, when considered 
in its entirety, does not indicate that any of the causes of 
the veteran's death may be associated with his active 
military service.  38 U.S.C.A. § 5103A(d)(2)(B) (West Supp. 
2002).  

Furthermore, obtaining a medical opinion would not provide 
the evidence of inservice incurrence of a disability that is 
missing from this case.  Thus, there is no reasonable 
possibility that obtaining such a medical opinion would 
substantiate the claim.  See 66 Fed. Reg. 45,626, 45,631.  






In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board notes that the RO 
considered the VCAA with respect to the duty to assist in the 
May 2002 SSOC.  As set forth above, VA has met all 
obligations to the appellant under this new law.  

Therefore, no useful purpose would be served in remanding or 
deferring the matter for further consideration of the VCAA by 
the RO.  This would result in additional and unnecessary 
burdens on VA, with no benefit flowing to the appellant.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  



Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in a case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted).  

After a careful review of the record, the Board concludes 
that the probative medical evidence demonstrates that the 
cause of the veteran's death was not incurred in or the 
result of a disability incurred in or aggravated by service.  

The evidence shows the veteran died on January [redacted], 1981.  The 
Certificate of Death from the Local Civil Registrar lists his 
cause of death as "CVA" and hypertension.  The Certificate 
of Death from the Local Civil Registrar in September 1995 
lists his cause of death as hypertensive heart disease.  

The evidence does not show the veteran was treated for a 
cerebrovascular accident, hypertension, hypertensive heart 
disease, or any other cardiovascular disease during active 
service.  The January 1946 Affidavit for Philippine Army 
Personnel does not list any wounds or illnesses incurred 
during active service.  

The evidence does not show a diagnosis of cardiovascular 
disease during the initial post-service year.  Although the 
post-service medical evidence reveals a diagnosis of 
presumptive diseases specific to former POWs, the 
certifications from the service department demonstrate that 
the veteran was not a POW.  A June 1981 certification from 
the service department, AGUZ Form 632, shows the veteran was 
determined not to have been in a POW status during service.  
In August 2000 the NPRC certified that the veteran had no POW 
status during his recognized service.  Consequently, a 
presumption in favor of service connection for chronic 
disease manifest during the initial post-service year and for 
disease specific to POWs is not for application.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

The initial post-service medical evidence showing treatment 
for cerebrovascular accident and heart disease are dated many 
years after separation from service.  

The March 1999 medical certificate from the Eastern Medical 
Clinic shows the veteran was diagnosed with congestive heart 
failure, hypertensive atherosclematous vascular disease, 
rheumatoid arthritis and anemia during a January 1981 
admission to that clinic.  The September 2000 medical 
certificate shows that the physician who treated him in 1981 
had also treated the veteran from 1972 to 1980.  He treated 
the veteran for cerebrovascular accident and thromboembolism 
in March 1977.  He also treated him for cerebrovascular 
accident with congestive heart failure in April 1977 and 
December 1980.  

In his September 1995 statement, Dr. FA reported having 
treated the veteran in July 1976 for advanced pulmonary 
tuberculosis, rheumatoid arthritis, multiple joints affected, 
anemia, hypochromic, and malnutrition.  In his April 1996 
statement, Dr. FA alleged to have been the veteran's 
attending physician at the time of his death; at that time, 
the veteran had advanced pulmonary tuberculosis, rheumatoid 
arthritis, multiple joints affected, aremice hepochiomic, 
dysentery, and C. malnutrition.  

The determinative issue in this case is whether the post-
service development of a cerebrovascular accident, 
hypertension and heart disease, which were the causes of 
death, are attributable to active service.  This issue is 
medical in nature because it pertains to the etiology of the 
veteran's post-service disease.  

Since the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Heuer v. Brown, 7 Vet. App. at 384; Grottveit v. Brown, 
5 Vet. App. at 93.  

The appellant testified that her spouse had beriberi and 
asthma which caused his death.  Transcript, p. 1 (Nov. 1991).  
One of the veteran's former comrades-in-arms testified that 
the veteran, after having come home, was observed to have 
beriberi and asthma; reportedly, that they led to his death.  
Tr., p. 2.  A second former comrade of the veteran testified 
that the veteran had malaria and tuberculosis, and that they 
caused his death.  Tr., p. 3.  The appellant submitted 
numerous statements in support of her claim, repeatedly 
asserting that her spouse died as a result of a disease or 
injury which was incurred in or aggravated by active service.  
In a September 1992 letter, she stated that her husband was a 
former POW.  In a July 1993 statement, she indicated that the 
veteran died of asthma and beriberi which he contracted 
during service.  In January 1994, she indicated that the 
cause of her spouse's death was cerebral vascular accident, 
malaria and persistent coughing, attributed to tuberculosis 
which was reportedly aggravated during service.  



Finally, there is a September 1995 joint affidavit from 
several residents of Villasis, Pangasinan, which states that 
the veteran died of an illness which he contracted during his 
service in World War II.  

The statements and testimony do not constitute competent 
medical nexus evidence.  The appellant and her witnesses are 
lay persons and not qualified to render such an opinion to 
substantiate the claim.  Grottveit, 5 Vet. App. at 93 (CAVC 
held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded).  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (CAVC held that a witness 
must be competent in order for his or her statements or 
testimony to be probative as to the facts under 
consideration).  

While the March 1999 medical certificate from the Eastern 
Medical Clinic and the September 2000 medical certificate 
shows the veteran was treated for cerebrovascular accident 
with congestive heart failure as early as 1977, neither 
certificate contains a medical opinion relating such post-
service disease to active service.  

Likewise, the September 1995 statement from Dr. FA indicates 
that he treated the veteran in July 1976 for advanced 
pulmonary tuberculosis, rheumatoid arthritis, multiple joints 
affected, anemia, hypochromic, and malnutrition; however, it 
does not contain a medical opinion relating such post-service 
disease to active service.  

The only medical evidence in support of the claim is Dr. FA's 
April 1996 statement.  He claims that he was the veteran's 
attending physician at the time of his death.  He stated that 
immediately prior to his death the veteran had advanced 
pulmonary tuberculosis, rheumatoid arthritis, multiple joints 
affected, aremice hepochiomic, dysentery, and C. 
malnutrition.  He stated that the aforementioned diseases 
were incurred and later aggravated during active service and 
led to the veteran's cause of death.  

The Board finds that this medical statement does not have 
significant probative value in this case.  First, the 
original 1981 Certificate of Death from the Local Civil 
Registrar shows that the attending physician was NMT, MD, and 
not Dr. FA.  

Second, by his own statement Dr. FA first treated the veteran 
in July 1976 and did not treat him during active service.  
His opinion is based on the incorrect factual predicate that 
the veteran had these diseases during active service.  
Because of such factual inconsistencies, the Board finds that 
his statement is untrustworthy and lacks probative value.  

The Board also finds that Dr. FA's statement does not contain 
the degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus.  

The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the CAVC, with no 
clear picture resulting.  See Hicks v. West, 12 Vet. App. 86, 
90-91 (1998) (discussing previous CAVC findings regarding 
syntax necessary to establish medical nexus).  The CAVC has 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  

However, in Bloom the CAVC recognized that an opinion, with 
no clinical data or other rationale to support it or other 
evidence of record to give it substance, was "purely 
speculative" and, therefore, an insufficient basis upon which 
to substantiate the claim.  Id.  

This statement does not contain the degree of medical 
certainty that is necessary to render a medical opinion 
sufficient to establish a plausible medical nexus.  The 
physician did not refer to any medical or diagnostic studies 
that he performed or that he reviewed to medically establish 
that such diseases were incurred and later aggravated during 
service.  This examiner did not cite medical findings or 
provide a rationale in support of this theory .  

Since the opinion sits by itself, unsupported and 
unexplained, the Board considers it to be speculative in 
nature, and not sufficient to satisfy the medical nexus 
requirement for service connection.  Bloom, 12 Vet. App. at 
187; see Dixon v. Derwinski, 3 Vet. App. 261 (1992); see also 
Tirpak, 2 Vet. App. at 611.

The most probative evidence on this issue consists of the 
March 2002 medical opinion.  The physician had the 
opportunity to review all the evidence in the claims folder 
in rendering the opinions.  This physician specifically 
reviewed the evidence to determine the likelihood that the 
veteran's cause of death was linked to service.  This 
physician stated that "[r]eview of medical records do not 
show any service connected disabilities.  There is nothing in 
the available documents that would support any possibility 
that the hypertensive heart disease , s/p CVA, which was 
noted as the veteran's cause of death, is related/linked to 
service."  

For these reasons, the Board finds that the probative 
evidence of record does not show that a disability related to 
active service was the principal or contributory cause of 
death.  

The Board finds the preponderance of the evidence is against 
the claim and concludes that the cause of the veteran's death 
is not related to an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2001).  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

